Title: From Alexander Hamilton to Jonathan Cass, 17 May 1800
From: Hamilton, Alexander
To: Cass, Jonathan


          
            Sir,
            N York May 17th. 1800
          
          I have received your letter of the fourteenth instant.
          It would have been proper, when the difficulty you mention occurred, to have made a representation of it to Col Ogden himself instead of applying to Col. OHara who is at so great a distance—
          I have written to Col. Ogden on the subject, and he will no doubt devise some arrangement for obviating the difficulty.
          You will therefore put continue things in readiness for marching without delay.
          Upon recurring to my last letter to you you will see that you are to apply for such Quarter Master’s Articles as you may stand in need of to Saml. Hodgdon Esr. at Philadelphia and that, Col. Ogden is only to furnish transportation—
           Major Cass—
        